I dissent because a review of the transcript of the hearing in the Probate Court does not reveal sufficient evidence upon which to base a finding that the person appointed by the testator was not a suitable and capable person to administer her estate. It is true that previous hearings held before the court could have given the judge reasons for not appointing her. But where the court has to exercise supervision over her actions, it cannot be said that, based on the evidence of the objectors, the judge abused his discretion in the making of the appointment as executor. *Page 324